NEWS RELEASE November 7, 2013Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE(301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended September 30, 2013.Net revenue was approximately $118.4 million, an increase of 7.7% from the same period in 2012. Station operating income1 was approximately $44.8 million, an increase of 9.7% from the same period in 2012. The Company reported operating income of approximately $21.8 million for the three months ended September 30, 2013, compared to operating income of $21.5 million for the same period in 2012. Net loss was approximately $13.2 million or $0.28 per share compared to a net loss of $13.1 million or $0.26 per share, for the same period in 2012. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Overall I am pleased with our 12.5% increase in adjusted EBITDA2. Our radio business, including Reach Media, grew revenues by 3.4% year-to-year despite the toughening political comparatives. Propelled by strong summer ratings, TV One posted revenue and adjusted EBITDA growth of 13.7% and 37.2% respectively, and our internet division showed solid progress. Excluding political,our Q4 radio revenues are currently pacing up mid-single digits. Despite the $6.1 million of cyclical political revenue that we booked in Q4 2012, we expect Q4 radio revenues to finish approximately flat, which will be quite an achievement given that 2012 was a record year for our political revenues. As a result of our EBITDA growth, we have steadily been improving our leverage profile, and for the first time since Q1 2009, our total leverage ratio as measured by our credit agreement has dropped below 7.0x; our focus remains to continue this positive trend.” -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (as adjusted)3 (as adjusted)3 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation 55 37 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income INTEREST INCOME 23 INTEREST EXPENSE OTHER (INCOME) EXPENSE, net ) ) Loss before provision for income taxes, noncontrolling interest in income of subsidiaries and income (loss) from discontinued operations ) PROVISION FOR INCOME TAXES Net loss from continuing operations ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax - ) ) CONSOLIDATED NET LOSS ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax - ) ) CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic4 Weighted average shares outstanding - diluted5 -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Three Months Ended September 30, Nine Months Ended September 30, (as adjusted)3 (as adjusted)3 PER SHARE DATA - basic and diluted: (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) Net loss from continuing operations (basic) $ ) $ ) $ ) $ ) Income (loss) from discontinued operations, net of tax (basic) ) ) Consolidated net loss attributable to common stockholders (basic) $ ) $ ) $ ) * $ ) Net loss from continuing operations (diluted) $ ) $ ) $ ) $ ) Income (loss) from discontinued operations, net of tax (diluted) ) ) Consolidated net loss attributable to common stockholders (diluted) $ ) $ ) $ ) * $ ) SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Add back non-station operating income items included in consolidated net loss: Interest income ) Interest expense Provision for income taxes Corporate selling, general and administrative expenses Stock-based compensation 55 37 Other (income) expense, net ) ) Depreciation and amortization Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - Loss (income) from discontinued operations, net of tax - 40 ) 56 Station operating income $ Adjusted EBITDA2 $ Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Interest income ) Interest expense Provision for income taxes Depreciation and amortization EBITDA $ Stock-based compensation 55 37 Other (income) expense, net ) ) Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - Loss (income) from discontinued operations, net of tax - 40 ) 56 Adjusted EBITDA $ *Per share amounts do not add due to rounding -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS September 30, 2013 December 31, 2012 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion) Total liabilities Total equity Redeemable noncontrolling interest Noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: Senior bank term debt, net of original issue discount of approximately $4.2 million (subject to variable rates) (a) $ % 12 1/2%/15% senior subordinated notes (fixed rate) % 10% Senior Secured TV One Notes due March 2016 (fixed rate) % (a) Subject to variable Libor plus a spread that is incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K/A, 10-K, 10-Q/A, 10-Q, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Net revenue increased to approximately $118.4 million for the quarter ended September 30, 2013, from approximately $109.9 million for the same period in 2012, an increase of 7.7%. Net revenue from the radio business, including Reach Media, increased 3.4% for the quarter ended September 30, 2013 compared to the same period in 2012. Within our Cable Television segment, we recognized approximately $37.8 million of revenue during the three months ended September 30, 2013, versus approximately $33.2 million of revenue during the comparable period in 2012. Finally, net revenues for our internet business increased 37.6% for the three months ended September 30, 2013, compared to the same period in 2012 due to growth in advertising and studio services, where Interactive One provides services to other publishers. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets increased to approximately $83.3 million for the quarter ended September 30, 2013, from approximately $78.7 million for the quarter ended September 30, 2012, an increase of 5.8%. The increase for the three months ended September 30, 2013, compared to the same period in 2012 is primarily due to an increase in programming and technical expenses related to higher content amortization as TV One continues to expand its content programming. Depreciation and amortization expense decreased to approximately $9.6 million compared to approximately $9.7 million for the quarters ended September 30, 2013 and 2012, respectively. The decrease was due to the completion of amortization for certain intangible assets and the completion of useful lives for certain assets. Impairment of long-lived assets for the three months ended September 30, 2013, increased to approximately $3.7 million and related to a non-cash impairment charge recorded to reduce the carrying value of our Boston and Cleveland radio broadcasting licenses. Interest expense increased to approximately $22.3 million for the quarter ended September 30, 2013, from approximately $22.1 million for the same period in 2012, an increase of 1.1%. The Company made cash interest payments of approximately $20.9 million for the quarter ended September 30, 2013, compared to cash interest payments of approximately $21.0 million for the quarter ended September 30, 2012. Through May 14, 2012, interest on the Company’s 12½%/15% Senior Subordinated Notes (“Senior Subordinated Notes”) was payable, at our election, at an all-inclusive rate of 15%, partially in cash and partially through the issuance of additional Senior Subordinated Notes (a “PIK Election”) on a quarterly basis.The PIK Election expired on May 14, 2012, and interest accruing on the Senior Subordinated Notes from and after May 15, 2012, accrued at a lower rate of 12½% and was payable in cash.We continually evaluate opportunities based upon market conditions to refinance our outstanding indebtedness in order to reduce our borrowing costs, extend maturities and/or increase our operating flexibility. There can be no guarantee that any such refinancing opportunities will be available on acceptable terms or at all. The provision for income taxes for the quarter ended September 30, 2013, was approximately $8.4 million compared to approximately $9.1 million for the comparable period in 2012, primarily attributable to the deferred tax liability (“DTL”) for indefinite-lived intangible assets. Because our income tax expense does not have a correlation to our pre-tax earnings, changes in those earnings can have a significant impact on the income tax expense we recognize. As a result, we believe the actual effective tax rate best represents the estimated effective rate for the three month periods ended September 30, 2013 and 2012.The Company paid $221,000 and $271,000 in taxes for the quarters ended September 30, 2013 and 2012, respectively. The increase in noncontrolling interests in income of subsidiaries is due primarily to greater net income generated by TV One and Reach Media during the three months ended September 30, 2013, compared to the 2012 period. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Other pertinent financial information includes capital expenditures of approximately $1.3 million and $2.8 million for the quarters ended September 30, 2013 and 2012, respectively. The Company received dividends from TV One in the amount of approximately $6.2 million and $2.0 million for the quarters ended September 30, 2013 and 2012, respectively. As of September 30, 2013, the Company had total debt (net of cash balances) of approximately $767.9 million. The Company’s cash and cash equivalents by segment are as follows:Radio and Internet, approximately $24.8 million; Reach Media, approximately $4.8 million; and Cable Television, approximately $18.7 million. In addition to cash and cash equivalents, the Cable Television segment also has short-term investments of approximately $3.2 million and long-term investments of $72,000. During the three months ended September 30, 2013, the Company repurchased 512,300 shares of Class D common stock in the amount of $1,209,108 and 1,100 shares of Class A common stock in the amount of $2,655. There were no stock repurchases made during the three months ended September 30, 2012. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three and nine months ended September 30, 2013 and 2012 are included.These detailed, unaudited and adjusted statements of operations include certain reclassifications associated with accounting for discontinued operations.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. Effective January 1, 2013, the Radio Broadcasting segment contributed the assets and operations of its Syndication One urban programming line-up to the Reach Media segment. We consolidated our syndication operations within Reach Media to leverage that platform to create the leading syndicated radio network targeted to the African-American audience.In connection with the consolidation, we shifted our syndicated programming sales to an internal sales force operating out of Reach Media.Segment data for the three and nine months ended September 30, 2012, has been reclassified to conform to the current period presentation. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Three Months Ended September 30, 2013 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 55 14 - - - 41 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income (loss) ) ) INTEREST INCOME 23 - - - 17 6 INTEREST EXPENSE - - OTHER INCOME, net ) - ) (Loss) income before provision for income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) ) ) PROVISION FOR INCOME TAXES - - - Net (loss) income from continuing operations ) ) ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - CONSOLIDATED NET (LOSS) INCOME ) ) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ $ ) $ $ ) Adjusted EBITDA2 $ $ $ $
